Filed 11/10/14 P. v. Aguilar CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

THE PEOPLE,                                                          H040627
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. No. C1245527)

    v.
SAMUEL AGUILAR et al.,

         Defendant and Appellant.


         In a joint trial, a jury found Samuel Aguilar (Aguilar) and Malia Mulgrew
(Mulgrew) guilty of grand theft. (Pen. Code, §§ 484, 487, subd. (a).)
         Subsequently, on January 24, 2014, the court suspended imposition of sentence,
placed Aguilar on probation for three years with various terms and conditions, and
ordered him to serve 180 days in county jail.1 The court imposed various fines and fees.
Similarly, as to Mulgrew, the court suspended imposition of sentence, placed her on
probation for three years on various terms and conditions, and sentenced her to 180 days
in county jail. Again, the court imposed various fines and fees.
         Both Aguilar and Mulgrew filed timely notices of appeal.
         Aguilar's appointed counsel and Mulgrew's appointed counsel have both filed
opening briefs in which no issues are raised; both ask this court to conduct an
independent review of the record as required by People v. Wende (1979) 25 Cal.3d 436
(Wende). Aguilar's counsel has declared that she notified Aguilar that no issues were


1
      The court denied Aguilar's request pursuant to Penal Code section 17,
subdivision (b)(3) to reduce the offense to a misdemeanor.
being raised by counsel on appeal, that an independent review under Wende was being
requested, and that she notified Aguilar that he could file a supplemental brief with this
court. Similarly, Mulgrew's counsel has declared that she notified Mulgrew that no
issues were being raised by counsel on appeal, that an independent review under Wende
was being requested, and that she notified Mulgrew that she could file a supplemental
brief with this court.
       On June, 27, 2014, by letter, we notified Mulgrew of her right to submit written
argument on her own behalf within 30 days. That time has passed and we have not
received a response from Mulgrew. On July 15, 2014, we notified Aguilar of his right to
submit written argument on his own behalf within 30 days. Again, that time has passed
and we have not received a response from Aguilar.
       Pursuant to Wende, supra, 25 Cal.3d 436, we have reviewed the entire record and
have concluded there are no arguable issues on appeal. Pursuant to People v. Kelly
(2006) 40 Cal.4th 106, we provide a brief description of the facts and procedural history
of the case, the crimes of which the defendants were convicted, and the punishment
imposed. (Id. at p. 110.)
                              Facts and Proceedings Below
       Abdul Porter, a loss prevention officer at Home Depot, noticed Aguilar and
Mulgrew when they walked quickly to the middle of the Milpitas Home Depot store;
Aguilar grabbed a cart that was loaded with merchandise waiting to be re-shelved. Porter
watched as Aguilar and Mulgrew went to different departments and then abandoned the
cart. When they began pushing a flatbed cart that was loaded with a bathroom vanity,
Porter called an associate, Theautry Snyder, to assist him.
       Porter positioned himself inside shelving and watched as Aguilar repositioned the
vanity on the cart. When Aguilar walked away, Porter told Snyder to watch him. When
Mulgrew left the cart, Porter walked over to it and pried open the vanity; he saw two
Dyson vacuum cleaners inside. Aguilar and Mulgrew returned and pushed the cart to

                                             2
another aisle; when Porter moved to observe what was happening he saw Aguilar place
two faucets inside the vanity. Porter watched Mulgrew load a shelf and place it on top of
the vanity. Later she removed a box of grout from a shelf and placed it on top of the
vanity.
          Mulgrew pushed the cart to a register at the front of the store. She paid $260 for
items on the cart. Aguilar was not present at the time, but then he reentered the store and
pushed the cart out the door. Snyder detained Aguilar and Mulgrew outside the store.
Located inside the vanity were two Dyson vacuum cleaners and two faucets valued
at $1,200.
          Mulgrew denied having anything to do with the merchandise inside the vanity.
She told Snyder that she had "messed up" and that she could not go to jail. Police Officer
Eric Emmanuele responded to Porter's call to transport Aguilar and Mulgrew to jail.
Mulgrew told him that Aguilar was responsible for picking up his 12-year-old brother
from a nearby movie theater. Mulgrew asked Officer Emmanuele if she took
responsibility for stealing the items, would Aguilar be released so he could pick up his
brother; the officer explained that that was not an option.
          The defense called Jordan Kahler, who had been an intern at the Santa Clara
County District Attorney's Office and had sat in on interviews conducted by the
prosecutor with Porter and Snyder. In referring to his notes from the interviews he
recalled Snyder as describing the vanity as "prestaged"; in other words, it was loaded
with merchandise before Aguilar and Mulgrew got to the store. Kahler remembered that
Porter did not describe seeing Aguilar or Mulgrew place any items inside the vanity.
          Upon our independent review of the record, we conclude there are no meritorious
issues to be argued, or that require further briefing on appeal. The record discloses
substantial evidence to support the convictions. (People v. Halvorsen (2007) 42 Cal.4th
379, 419; People v. Hillhouse (2002) 27 Cal.4th 469, 496; People v. Combs (2004) 34



                                                3
Cal.4th 821, 849.) The sentence imposed and the fines and fees imposed are supported
by the law and the facts.
                                     Disposition
       The judgments are affirmed.




                                          4
                                  _________________________________
                                  ELIA, Acting P. J.


WE CONCUR:




_______________________________
BAMATTRE-MANOUKIAN, J.




_______________________________
MIHARA, J.




                                    5